DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, see pages 8-9 of Remarks, filed 22 August 2022, with respect to the 35 U.S.C. 112(b) rejection of claim 9, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claim 9 has been withdrawn. 

2.	Applicant’s arguments with respect to the new feature, “GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN)”, of independent claims 1 and 25, have been considered but are moot because they do not apply to the new reference, Drevon, relied on in the current office action. 

3.	Applicant's arguments filed 22 August 2022, with respect to the new feature, “from the first network device to a second network device associated with the target base station”, of independent claims 1 and 25, have been fully considered but they are not persuasive.
	Applicant asserts, on page 10 of Remarks, that “absent from Shintani is any discussion of a “bypass handover message,” much less “transmitting, from the first network device to a second network device associated with the target base station, a bypass handover message,” as recited in amended independent claim 1.”
	On the contrary, Shintani clearly discloses that a bypass handover message is transmitted from a first network device to a second network device that is associated with the target base station.  Specifically,  Shintani clearly discloses that the SRVCC handover request message that is transmitted to the MME node, may be for a handover from a 2G source network to a 4G target network, as the Abstract states “The invention relates to a method to manage a CS IRAT (Circuit Switch Inter RAT) handover of a user equipment (UE) from a 2G/3G network to a LTE (Long Term Evolution) network in which: the UE transmits its CS IRAT handover from 2G/3G to LTE capabilities to the BSC/RNC node” [emphasis added].  This constitutes a bypass handover.  Furthermore, the MME that receives the SRVCC handover request message, communicates with the target base station, as illustrated in Fig. 5, and is therefore associated with the target base station:  “At step 106, the MME node 10 forwards said handover request message to the target eNodeB 6.” [emphasis added] ([0071]).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-2, 5, 9, 11-15, 25-28, 33, 36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani et al., U.S. Patent Application Publication 2012/0165019 (hereinafter Shintani), in view of Drevon et al., U.S. Patent Application Publication 2011/0280217 (hereinafter Drevon).
	Regarding claim 1, Shintani discloses a method for wireless communication (disclosed is a method for CS IRAT (circuit switched Inter-RAT handover) from a 2G/3G network to an LTE network, according to Abstract, [0066], Fig. 5), comprising:
	identifying, at a first network device associated with a first radio access network (RAN), a user equipment (UE) connected to a source base station of the first RAN (an MSC/VLR node in the 2G/3G network [“first network device associated with a first radio access network (RAN)”] is made aware of a UE that is to undergo a handover, according to [0003], [0066]-[0069], Fig. 5 [step 102]);
	receiving, at the first network device, a handover message comprising a voice call continuity handover trigger message indicating a handover of the UE to a target base station (the MSC/VLR node receives an SRVCC (Single-Radio Voice Call Continuity) handover request message for handing over the UE to the LTE network, according to [0066]-[0069], Fig. 5 [step 102]); and
	transmitting, from the first network device to a second network device associated with the target base station, a bypass handover message based at least in part on the received handover message, the bypass handover message comprising the voice call continuity handover trigger message (the MSC/VLR forwards the received SRVCC handover request message to an MME node [“second network device”], according to [0070], Fig. 5 [step 104], whereby, given that the source network may be a 2G network, according to Abstract, [0003], and given that the target network is an LTE network (i.e., a 4G network), according to Abstract, [0066], such a handover from a 2G network to a 4G network constitutes a handover that bypasses an intermediate 3G network, whereby the MME communicates with the target eNodeB (the MME is therefore associated with the target eNodeB), according to [0071], Fig. 5 [step 106]).
	Shintani does not expressly disclose that the target base station is associated with a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN)
	Drevon discloses that the target base station is associated with a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN) (a target cell is an E-UTRAN cell, according to [0243]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani with Drevon such that the target base station is associated with a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	One of ordinary skill in the art would have been motivated to make this modification in order to support circuit switched services in a packet only mobile system (Drevon:  [0018]).
	Claim 25 recites the first network device that performs the method recited in claim 1, and is therefore rejected on the same grounds as claim 1.  
	Regarding claim 2, the combination of Shintani and Drevon discloses all the limitations of claim 1.  Additionally, Shintani discloses selecting the second network device based at least in part on an identification associated with the target base station, a support of the bypass handover message by the second network device, or a combination thereof (the MME node is selected by the MSC/VLR based on the target node address [“selecting the second network device based at least in part on an identification associated with the target base station”], according to [0070]).
	Regarding claim 5, the combination of Shintani and Drevon discloses all the limitations of claim 1.  Additionally, Shintani discloses that the voice call continuity handover trigger message comprises an indication for the second network device to initiate an SRVCC procedure to handover the UE from the first RAN to the second RAN (the voice call continuity handover trigger message that is sent to the MME node is an SRVCC handover request message, according to [0069]-[0070]).
	Shintani does not expressly disclose handover of the UE to a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	Drevon discloses handover of the UE to a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN) (a UE is handed over to an E-UTRAN cell, according to [0243]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon with Drevon by including handover of the UE to a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	One of ordinary skill in the art would have been motivated to make this modification in order to support circuit switched services in a packet only mobile system (Drevon:  [0018]).
	Regarding claim 9, the combination of Shintani and Drevon discloses all the limitations of claim 1.  Additionally, Shintani discloses that the handover message comprising a voice call continuity handover trigger message further comprises at least one of: an identification associated with the target base station or a source to target transparent Radio Resource Control (RRC) container (the MSC/VLR transmits the SRVCC handover request message to the MME address that is associated with the target node address, according to [0070]).
	Regarding claim 11, the combination of Shintani and Drevon discloses all the limitations of claim 1.  Additionally, Shintani discloses that the bypass handover message comprises at least one of: an identification associated with the target base station, a source to target transparent Radio Resource Control (RRC) container, an indication for the second network device to initiate a voice call continuity procedure to handover the UE from the first RAN to the second RAN, or a context associated with the UE (the MSC/VLR transmits the SRVCC handover request message to the MME address that is associated with the target node address, according to [0070]).
	Shintani does not expressly disclose handover of the UE to a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	Drevon discloses handover of the UE to a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN) (a UE is handed over to an E-UTRAN cell, according to [0243]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon with Drevon by including handover of the UE to a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	One of ordinary skill in the art would have been motivated to make this modification in order to support circuit switched services in a packet only mobile system (Drevon:  [0018]).
	Regarding claim 12, the combination of Shintani and Drevon discloses all the limitations of claim 1.  Additionally, Shintani discloses receiving a handover response message from the second network device, the handover response message indicating initiation of the handover of the UE from the source base station to the target base station (the MME node transmits, to the MSC/VLR, a handover response message relating to the handover of the UE from the circuit switch network to the packet switch network, according to [0073], Fig. 5 [step 110]); and
	transmitting the handover response message to the source base station (the MSC/VLR, in response to the handover response message, commands the controller of the source base station to perform the handover, according to [0074], Fig. 5 [step 112]).
	Regarding claim 13, the combination of Shintani and Drevon discloses all the limitations of claim 1.  Additionally, Shintani discloses that the first network device does not have a backhaul connection link with the target RAN (the MSC/VLR is only connected to the target eNodeB by way of the MME, according to Fig. 1).
	Shintani does not expressly disclose that the target RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	Drevon discloses that the target RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN) (a UE is handed over to an E-UTRAN cell, according to [0243]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon with Drevon such that the target RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	One of ordinary skill in the art would have been motivated to make this modification in order to support circuit switched services in a packet only mobile system (Drevon:  [0018]).
	Regarding claim 14, the combination of Shintani and Drevon discloses all the limitations of claim 13.  Additionally, Shintani discloses that the second network device has a backhaul connection link with the target RAN (the MME has a direct S1 connection to the target eNodeB, according to Fig. 1).
	Shintani does not expressly disclose that the target RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	Drevon discloses that the target RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN) (a UE is handed over to an E-UTRAN cell, according to [0243]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon with Drevon such that the target RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	One of ordinary skill in the art would have been motivated to make this modification in order to support circuit switched services in a packet only mobile system (Drevon:  [0018]).
	Regarding claim 15, the combination of Shintani and Drevon discloses all the limitations of claim 1.  Additionally, Shintani discloses that the voice call continuity comprises a Single Radio Voice Call Continuity (SRVCC) procedure (the voice call continuity procedure is an SRVCC procedure, according to Abstract, [0066], [0070]).
	Claim 26 does not differ substantively from claim 2, and is therefore rejected on the same grounds as claim 2.
	Claim 27 does not differ substantively from claim 5, and is therefore rejected on the same grounds as claim 5.
	Claim 28 does not differ substantively from claim 11, and is therefore rejected on the same grounds as claim 11.
	Claim 33 does not differ substantively from claim 5, and is therefore rejected on the same grounds as claim 5.
	Claim 36 does not differ substantively from claim 9, and is therefore rejected on the same grounds as claim 9.
	Claim 38 does not differ substantively from claim 12, and is therefore rejected on the same grounds as claim 12.
	Claim 39 does not differ substantively from claim 13, and is therefore rejected on the same grounds as claim 13.
	Claim 40 does not differ substantively from claim 14, and is therefore rejected on the same grounds as claim 14.
	Claim 41 does not differ substantively from claim 15, and is therefore rejected on the same grounds as claim 15.

8.	Claims 3 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani in view of Drevon as applied to claims 2 and 26 above, further in view of Negm, U.S. Patent Application Publication 2017/0222932 (hereinafter Negm).
	Regarding claim 3, the combination of Shintani and Drevon discloses all the limitations of claim 2.  Additionally, Shintani discloses that the second network device is configured to forward the bypass handover message to a third network device, the third network device being configured to serve the target base station (the MME node forwards the handover request message to the target eNodeB [“third network device”], according to [0071], whereby said target eNodeB belongs to the LTE network, according to [0066]-[0067]).
	Shintani does not expressly disclose transmitting a Domain Name System (DNS) query to an Internal DNS (iDNS) to identify the second network device, nor that the third network devices is associated with the GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	Drevon discloses that the third network devices is associated with the GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN) (a UE is handed over to an E-UTRAN cell, according to [0243]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon with Drevon such that the third network devices is associated with the GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	One of ordinary skill in the art would have been motivated to make this modification in order to support circuit switched services in a packet only mobile system (Drevon:  [0018]).
	Neither Shintani nor Drevon expressly discloses transmitting a Domain Name System (DNS) query to an Internal DNS (iDNS) to identify the second network device.
	Negm discloses transmitting a Domain Name System (DNS) query to an Internal DNS (iDNS) to identify the second network device (a network entity transmits a query to an iDNS server in order to obtain an address of a network node, according to [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon with Negm by transmitting a Domain Name System (DNS) query to an Internal DNS GDNS) to identify the second network device.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate load balancing in a mobile communication network (Negm:  [0002]-[0006]).
	Claim 31 does not differ substantively from claim 3, and is therefore rejected on the same grounds as claim 3.

9.	Claims 4 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani in view of Drevon in view of Negm as applied to claims 3 and 31 above, further in view of Vikberg et al., U.S. Patent Application Publication 2010/0255846 (hereinafter Vikberg).
	Regarding claim 4, the combination of Shintani, Drevon, and Negm discloses all the limitations of claim 3.
	Shintani does not expressly disclose that the third network device is a Mobile Switching Center (MSC) server associated with the second RAN and serving the target base station, nor that the target RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	Drevon discloses that the target RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN) (a UE is handed over to an E-UTRAN cell, according to [0243]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon as modified by Negm with Drevon such that the target RAN is a GSM/EDGE Radio Access Network (GERAN) or a Universal Terrestrial Radio Access Network (UTRAN).
	One of ordinary skill in the art would have been motivated to make this modification in order to support circuit switched services in a packet only mobile system (Drevon:  [0018]).
	Neither Shintani, Drevon, nor Negm expressly discloses that the third network device is a Mobile Switching Center (MSC) server associated with the second RAN and serving the target base station.
	Vikberg discloses that the third network device is a Mobile Switching Center (MSC) server associated with the second RAN and serving the target base station (a handover request is forwarded to a target MSC, according to [0023]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon as modified by Negm with Vikberg such that the third network device is a Mobile Switching Center (MSC) server associated with the second RAN and serving the target base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate roaming over a wide geographic area (Vikberg:  [0002]-[0003]).
	Claim 32 does not differ substantively from claim 4, and is therefore rejected on the same grounds as claim 4.

10.	Claims 6-8, 10, 34-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani in view of Drevon as applied to claims 1, 9, 33, and 36 above, further in view of Rommer et al., U.S. Patent Application Publication 2021/0195490 (hereinafter Rommer).
	Regarding claim 6, the combination of Shintani and Drevon discloses all the limitations of claim 1.
	Neither Shintani nor Drevon expressly discloses that the first RAN is a Next Generation (NG) RAN.
	Rommer discloses that the first RAN is a Next Generation (NG) RAN(a UE undergoes a handover from an NG-RAN, according to [0081]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon with Rommer such that the first RAN is a Next Generation (NG) RAN.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate interworking between Evolved Packet Core (EPC) and 5G Core (5GC) (Rommer:  [0001]).
	Regarding claim 7, the combination of Shintani, Drevon, and Rommer discloses all the limitations of claim 6.
	Shintani does not expressly disclose that the second network device is associated with an Evolved Universal Terrestrial Radio Access Network (E-UTRAN).
	Drevon discloses that the second network device is associated with an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) (a UE is handed over to an E-UTRAN cell, according to [0243]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon as modified by Rommer with Drevon such that the second network device is associated with an Evolved Universal Terrestrial Radio Access Network (E-UTRAN).
	One of ordinary skill in the art would have been motivated to make this modification in order to support circuit switched services in a packet only mobile system (Drevon:  [0018]).
	Regarding claim 8, the combination of Shintani, Drevon, and Rommer discloses all the limitations of claim 6.
	Shintani does not expressly disclose that the first network device is an access and mobility management function (AMF) associated with the NG RAN, and the second network device is a mobility management entity (MME) associated with the E-UTRAN.
	Rommer discloses that the first network device is an access and mobility management function (AMF) associated with the NG RAN, and the second network device is a mobility management entity (MME) associated with an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) (an AMF associated with the NG-RAN selects an MME associated with the E-UTRAN, in order to complete the handover from the NG-RAN to the E-UTRAN, according to [0081], Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon as modified by Rommer with Rommer such that the first network device is an access and mobility management function (AMF) associated with the NG RAN, and the second network device is a mobility management entity (MME) associated with the E-UTRAN.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate interworking between Evolved Packet Core (EPC) and 5G Core (5GC) (Rommer:  [0001]).
	Regarding claim 10, the combination of Shintani and Drevon discloses all the limitations of claim 9.
	Neither Shintani nor Drevon expressly discloses that the source to target transparent RRC container includes RRC information associated with the target base station.
	Rommer discloses that the source to target transparent RRC container includes RRC information associated with the target base station (the NG-RAN sends a Source to Target Transparent Container to the AMF, which said AMF uses to ascertain that the target eNB belongs to an E-UTRAN, according to [0081]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shintani as modified by Drevon with Rommer such that the source to target transparent RRC container includes RRC information associated with the target base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate interworking between Evolved Packet Core (EPC) and 5G Core (5GC) (Rommer:  [0001]).
	Claim 34 does not differ substantively from claim 7, and is therefore rejected on the same grounds as claim 7.
	Claim 35 does not differ substantively from claim 8, and is therefore rejected on the same grounds as claim 8.
	Claim 37 does not differ substantively from claim 10, and is therefore rejected on the same grounds as claim 10.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645